Title: From George Washington to Brigadier General Charles Scott, 12 May 1779
From: Washington, George
To: Scott, Charles



Sir
Head Qrs Middle Brook May 12th 1779

I received your favor of the 28th Ulto. I am sorry that it was not in your power to give timely notice to the Officers who were designed to aid you in the collection of the Troops—and well pleased with your detention of such others as you met with in the state, th’o not destined for the particular service in which you are engaged—The event was sudden and therefore the inconveniences which have occurred, unavoidable.
Col. John Gibson whose regiment is at fort pitt, & who is at present in Camp informs me, that the Levies from Hampshire & two other adjacent Counties, who agreeable to a promise of the state had made choice of his regiment, have, t⟨he⟩ whole of them as he expects by this Time got to that place—should this be the case or should they be on their march there I would not have you recall them—but if you have taken such steps with respect to those as may lead you to believe that they are preparing to join you, or have already done so, I would have them continue with you—All the old Men meaning the reinlisted ones that you may meet with, who went on furlough I would have you by all means retain, as they may prove very serviceable, by being intermixed with those who have not seen service—I do not expect at the time when this reaches you, that there will be many such left in the state—but whatever the number may be, I must desire you will transmit to Genl Woodford a return of them specifieng their names Regts & Companys to which they belong, that their Officers may be able to account for them & distinguish deserters.
G.W.
